LESLIE, Chief Justice.
The above styled and numbered cause was heretofore consolidated with cause number 2315, styled W. A. Langley, Appellant v. John Norris, Appellee, 167 S.W.2d 603, and submitted at the same time as the latter with the understanding and agreement that in the event the Norris case, 2315, was affirmed by the appellate court, no recovery would be sought by Mitchell et al. against W. A. Langley in the instant cause. That is, in such event the judgment in the trial court in favor of Defendant Langley should be affirmed.
After due consideration of the numerous contentions presented in the Norris case, No. 2315, this court, in an opinion handed down November 27, 1942, affirmed the judgment of the trial court therein. In view of the above understanding of the litigants, made known to this court at the time the Norris case was submitted and orally argued, and in the light of the con-*614elusions expressed in this court’s opinion affirming the judgment of the trial court in the Norris case, it follows that the judgment below in the instant case should be affirmed. It is so ordered.